Citation Nr: 1711830	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for paroxysmal atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC which granted service connection for paroxysmal atrial fibrillation and assigned a noncompensable disability rating, effective March 14, 2003.  The Veteran subsequently appealed both the initial disability rating and effective date assigned.  

In January 2010, an RO decision granted an increased 10 percent disability rating from October 2, 2009.  The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in April 2013.  Subsequently, the Board, in an April 2014 decision, granted an increased 10 percent initial disability rating from March 14, 2003, denied an increased disability rating in excess of 10 percent from October 2, 2009, and remanded the claim for an earlier effective date.  

Thereafter, a May 2014 RO decision granted an earlier effective date of December 27, 2001, for the grant of service connection and a 10 percent disability rating for paroxysmal atrial fibrillation.  

In January 2015, the United States Court of Appeals for Veterans Claims (Court) addressed the Veteran's appeal of the Board's April 2014 decision.  It issued an order which granted a Joint Motion for Remand (JMR), remanded the issue of entitlement to an initial disability rating in excess of 10 percent for paroxysmal atrial fibrillation.  

Based on the RO's action and in compliance with the terms of the JMR, the Board characterized the claim more broadly to ensure consideration of the severity of the Veteran's paroxysmal atrial fibrillation during the entire appeal period.  

This matter was remanded by the Board in May 2015 and June 2016 for additional development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1. The Veteran's paroxysmal atrial fibrillation has not been manifested by more than four episodes per year.

2. The Veteran's left ventricular hypertrophy is not due to his service-connected paroxysmal atrial fibrillation.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for paroxysmal atrial fibrillation have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.104, Diagnostic Code 7010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, the Veteran was provided with the relevant notice and information in a May 2003 letter prior to the initial (current) adjudication of the claim of service connection.  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the Veteran's claim on appeal.  The Veteran's VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate to rate the Veteran's claim on appeal.  The evaluations conducted in March 2008, October 2009, December 2009, December 2015, as well as a medical opinion obtained in August 2016, each note that the claims file was reviewed and that each examiner considered the Veteran's complaints and provides findings of a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no evidence indicating that there has been a material change in the severity of the Veteran's paroxysmal atrial fibrillation since he was last examined in December 2015.  

As noted above, the Veteran also testified at a hearing before the Board in April 2013.  The hearing focused on the elements necessary to substantiate the Veteran's claims for an increased rating, and provided the Veteran with an opportunity to submit additional evidence and argument to substantiate his claim.  See 38 C.F.R. 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claim decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014). 

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Entitlement to an a Higher Initial Rating for Paroxysmal Atrial Fibrillation

The Veteran is seeking a higher initial rating for his service-connected paroxysmal atrial fibrillation.  He has contended that a higher rating is warranted based upon the duration of his symptoms, as well as, limitations that he has had to place on his daily activities to prevent increased attacks.  During his Board hearing, the Veteran and his spouse testified that he had attacks of his paroxysmal atrial fibrillation until about 2009 when his medication was changed to Rythmol.  At that time, the Veteran stated that he was having very few attacks, with none having occurred in the two years prior to the hearing.  Prior to his prescription for Rythmol, he was taking Cardizem, which alone was not controlling the attacks.  He indicated that prior to October 2009 his attacks occurred approximately 2 to 3 times per year.  He indicated that he would basically call his physician, take his medication, and then go in for treatment or to have some type of diagnostic testing.

The Veteran's paroxysmal atrial fibrillation is rated under Diagnostic Code 7010 for supraventricular arrhythmias.  Under that regulation, permanent atrial fibrillation (lone atrial fibrillation) or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor warrants a 10 percent disability rating.  Paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor warrants a 30 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7010.

A review of the record shows that the Veteran has been treated for his disability for many years, primarily by Dr. M.D.D.  In August 2002, it was noted that the Veteran had an episode of atrial fibrillation, but he denied any other recent attacks.  In August 2003, it was indicated that had had not had any episodes over the past year (but the March 2003 record noted an episode), but reported feelings of an "early heartbeat."  In June 2004, records showed that he was being maintained on medication for paroxysmal atrial fibrillation.  In February 2009, a letter from Dr. M.D.D. stated that the Veteran had a history of atrial fibrillation dating back to the years when he served in Vietnam.  The physician stated that his condition had been "well-controlled with Cardizem" over the last few years.  In September 2009, however, the Veteran's physician noted that while the Veteran had "gone a long time without any episodes of atrial fibrillation he had at least one recent attack.  

In October 2009, the Veteran was afforded a VA examination.  At that time, the examiner indicated that the last episode of paroxysmal atrial fibrillation occurred in 2005, but the Veteran intermittently had palpitations on "any day."  He was examined again in December 2009.  The examiner reported that episodes were noted to continue per a September 2009 report.  The Veteran did report feeling an irregular heartbeat daily.  Clinical testing was performed which did not reveal irregular heart beat or atrial fibrillation on this date.  The examiner indicated that the Veteran had normal left ventricle systolic function; mild left ventricular hypertrophy; type I diastolic dysfunction; mildly sclerotic aortic valve with normal function; mild left atrium enlargement; and normal estimated pulmonary artery pressure.  His EKG was normal.  The examiner suggested that the Veteran follow-up with his regular physician to determine if his feeling of an irregular heartbeat represented a true atrial fibrillation or premature atrial beats.

In December 2015, the Veteran was afforded an updated VA examination regarding his paroxysmal atrial fibrillation.  The examiner noted a history that indicated that the Veteran experienced recurring palpitations in Vietnam and that the Veteran was assigned a permanent profile requiring him to stay near a hospital.  After discharge the Veteran reported ongoing symptoms of paroxysmal atrial fibrillation, typically once per month, treated without significant relief by a civilian cardiologist for several years.  The Veteran indicated that, in or around 2010, he was started on Rythmol with good control of symptoms.  He stated that it was approximately two years since his last episode of atrial fibrillation.  The examiner noted that the Veteran had current heart conditions that included: paroxysmal atrial fibrillation, hypertension, hyperlipidemia, and mild left ventricular hypertrophy.  

In August 2016, a medical opinion was obtained from a VA examiner with expertise in heart disease.  The examiner opined that the Veteran's mild left ventricular hypertrophy was less likely as not due to or the result of his service-connected paroxysmal atrial fibrillation.  The examiner explained that paroxysmal atrial fibrillation by its nature is intermittent and it is unable to cause strain on the left ventricle to cause its hypertrophy.  The examiner stated that the condition was much more likely caused by his nonservice-connected hypertension.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Id. 

After review of the evidence of record, the Board finds that the totality of the evidence weighs against a rating in excess of 10 percent for the Veteran's his service-connected paroxysmal atrial fibrillation throughout the appeal period.  

The Board notes that the Veteran is a dentist with medical training.  The Board finds that he is competent to report the frequency of his episodes of paroxysmal atrial fibrillation.  The Board finds credible his statements during his Board hearing that he suffered from episodes approximately 2 to 3 times per year, prior to being started on his current medication in October 2009.  The statements are supported by the Veteran's private medical records from Dr. M.D.D, which do not indicate a period when the Veteran had more than four episodes in a one year period.  While the records indicate increasing episodes in September 2009, the Veteran reported during his hearing very infrequent episodes after starting his new medication in October 2009.  Since that time, the episodes have been shown to be less frequent; however, the Board accepts that he has at least 1 episode annually.  However, at no time does the record reflect, including the Veteran's testimony, that he has had paroxysmal atrial fibrillation episodes, or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  

The Board has also considered the Veteran's statements that his rating does not properly consider the duration of his condition or that his condition has caused him to limit his activities to minimize his symptoms.  Unfortunately, these reports do not warrant a higher rating for the Veteran's disability on appeal.  In claims for a higher rating it is the current level of disability that is or primary concern.  See Francisco, 7 Vet.App. at 58 (1994).  While the Board has considered the Veteran's statements that he had more frequent attacks during service and for several years after service, the weight of the evidence, including the Veteran's own statements, weight against a finding that he has suffered more than four episodes of paroxysmal atrial fibrillation during the appeal period.  Further, the Board notes that the Veteran has been limited by his heart condition, but these limitations in part are the reason for his current disability rating.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Accordingly, the Board finds that a schedular rating in excess of 10 percent is not warranted based upon the Veteran's reports of a long standing disability that has caused limitations of his daily activities. 

While it has been argued that the presence of the Veteran's mild left ventricular hypertrophy may warrant a separate or higher rating under a different diagnostic code, the Board finds that the Veteran's current diagnostic code is appropriate and that separate or higher rating is not warranted.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Veteran's current Diagnostic Code 7010 specifically discusses episodes of paroxysmal atrial fibrillation, which is the Veteran's diagnosed service-connected condition at issue.  While the Veteran has a diagnosis of left ventricular hypertrophy that could warrant a higher rating under other diagnostic codes the evidence of record does not indicate that the Veteran's left ventricular hypertrophy is due to his service-connected disability.  Particularly, the August 2016 examiner opined that this condition was most likely due to his nonservice-connected hypertension, and was not due to his service-connected condition.  As this is the most probative evidence of record regarding the etiology of the Veteran's left ventricular hypertrophy, the Board finds that a separate or higher rating based upon the Veteran's left ventricular hypertrophy is not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Unfortunately, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for paroxysmal atrial fibrillation, the claim must be denied.  Id.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Upon review of the evidence, the Board finds that the Veteran's symptoms are contemplated by the rating schedule and that referral for consideration of an extraschedular rating is not warranted. 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's paroxysmal atrial fibrillation manifestations are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment as the Veteran testified that employment issues were related to other medical problems, particularly his fibromyalgia, that is not service-connected.  

Finally, the Board notes that under Johnson v. McDonald 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, the evidence has not demonstrated, even in the collective, an exceptional circumstance that warrants extraschedular referral based upon the combined effect of the Veteran's multiple service-connected conditions.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for paroxysmal atrial fibrillation is denied throughout the appeal period.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


